DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Specification, describes “a normally open terminal 138” of relay 110 (for example, see Paragraph 17) and Figure 1 shows a normally open terminal 140 of relay 110.  Appropriate correction is required.
Claim Objections
Claims 15-20 are objected to because of the following informalities:  Claim 15 recites “the relay” in lines 17, 18, 24, 27, 28, which should be corrected to have proper antecedent basis.  Claims 16-20 have similar recitations and require similar correction. Appropriate correction is required.
Claim 15 recites “the master lockout” in lines 22, 25, which should be corrected to have proper antecedent basis. Claims 16-20 have similar recitations and require similar correction. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites, “a normally closed relay terminal of the fourth isolated power circuit is electrically connected to a common relay terminal of the third isolated power circuit”. It is indefinite which element is being referred by “a normally closed terminal of the fourth isolated power circuit” as the fourth/end/last isolated power circuit has only a common terminal and a normally open terminal is shown in Figure 2. For examination purposes, the above phrase is considered as “a relay terminal of the fourth isolated power circuit is electrically connected to a common relay terminal of the third isolated power circuit”. Claim 13 depend from Claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber (US 5,424,903).
Regarding Claim 1, Schreiber discloses a mutually exclusive power controller (Figures 1-3) comprising: 
a plurality of isolated power circuits configured to be electrically connected to an AC power supply (comprising 16 coupled to 28,16 comprising isolated power outlets Figures 1-2), each of the isolated power circuits comprising: 
a female receptacle configured for mating engagement with a corresponding male plug (comprising one of 32a-32f, Figures 1-2); and 
a relay electrically connected to the receptacle (one of 46a-46e, Figure 2), the relay configured to connect the receptacle to the AC power supply when the relay is energized (46 connected to 36connected AC power supply via 30, Figures 1-2); and 
a master lockout electrically connected between the AC power supply and the relay of each of the isolated power circuits (comprising 42, Figure 2), the master lockout configured to disconnect the isolated power circuits from the AC power supply when the master lockout is at rest (when 42 is open/not energized 32 is disconnected from the AC power supply, Figures 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 5,424,903) in view of Maung (US 2002/0113065).
Regarding Claim 2, Schreiber discloses the power controller set forth in Claim 1, wherein the master lockout comprises master relay having a terminal electrically connected to a DC power supply (terminal connected to 36, Figure 2) and master relay coil (not shown, inherent for a relay switch). Schreiber also discloses the relay being normally open relay switches inherently having associated terminals and relay coils (Column 4, lines 18-25).
Schreiber does not specifically disclose the details of the master lockout relay to include a normally open master lockout terminal and a master lockout coil, the master lockout coil having an end electrically connected to a DC power supply and another end electrically connected to a corresponding master lockout terminal connector, the master lockout coil configured to be energized by the DC power supply for closing the normally open master lockout terminal when the master lockout coil is connected to ground via the corresponding master lockout terminal connector.
Maung discloses a power circuit comprising plurality of relay circuits (Figures 1-3), the power circuit comprising a master relay coupled to and between an AC power supply and a load circuit (comprising 26, Figure 1, RL2 76, Figure 2), and additional relays (comprising RL1, 66, 68, RL2 74, Figure 2), wherein the master lockout comprises a normally open master lockout terminal (open terminal/contact of 76, Figure 2) and a master lockout coil (coil 72, normally open contact 76, Figure 2), the master lockout coil having an end electrically connected to a DC power supply and another end electrically connected to a corresponding master lockout terminal connector (a terminal of 72 coupled to 24VDC, 48 and to ground terminal connector, Figure 2), the master lockout coil configured to be energized by the DC power supply for closing the normally open master lockout terminal when the master lockout coil is connected to ground via the corresponding master lockout terminal connector (Paragraph 20, “When both the temperature sensor 18 and normally open contacts 66 are closed (chamber lid is open), relay coil 72 is energized”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the master lockout in the power controller of Schreiber to include the normally open master lockout terminal, master lockout coil and the connections that are known in the art as taught by Maung, to control the power to the outlets. 
Regarding Claim 3, combination of Schreiber and Maung discloses the power controller set forth in Claim 2, further comprising a flyback diode electrically connected in parallel with the master lockout coil (comprising 82, Figure 2 of Maung).
Regarding Claim 4, combination of Schreiber and Maung discloses the power controller set forth in Claim 2, wherein the relay comprises a normally open relay terminal and a relay coil (Schreiber, Column 4, lines 18-25, Maung, normally open terminal of RL1 66 and coil 64, Figure 2), the relay coil having an end electrically connected to the DC power supply (one end of 64 connected to 15 VDC 40, Figure 2) and another end electrically connected to a corresponding relay terminal connector (another end of 64 connected to ground terminal via 62, Figure 2), the relay coil configured to be energized by the DC power supply for closing the normally open relay terminal when the relay coil is connected to ground via the corresponding relay terminal connector, and wherein the female receptacle is connected to the AC power supply when the relay coil and the master lockout coil are energized (when 42 and 72 are energized AC power is supplied to 32, Figure 2 of Schreiber).
Regarding Claim 5, combination of Schreiber, Maung and Baader discloses the power controller set forth in Claim 4, further comprising a flyback diode electrically connected in parallel with the relay coil (comprising diode 70, Figure 2).
Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 5,424,903) in view of Maung (US 2002/0113065) and Baader (US 3,873,968).
Regarding Claim 6, combination of Schreiber and Maung discloses the power controller set forth in Claim 4, wherein the relay further comprises a common relay terminal (comprising terminal of 46 at 58d connected to master lockout/relay 42, Figure 2 of Schreiber), such that the isolated power circuits are electrically connected in series to the AC power supply via the master lockout (32b, 32a connected in series with 42 to AC supply 30, Figure 2 of Schreiber. Combination of Schreiber and Maung does not disclose wherein the relay further comprises a normally closed relay terminal, the normally closed relay terminal electrically connected to the normally open master lockout terminal via the common relay terminal such that the isolated power circuits are electrically connected in series to the AC power supply via the master lockout (Schreiber’s 32a, 32b arrangement is connected in series to 42, 30, and does not disclose 32a, 32b in series, but parallel to receive its own control signal from a microprocessor).
Baader discloses the power controller comprising plurality of relay circuits coupled to control plurality of isolated power circuits (amber lights and red lights circuits, Figures 1-2), comprising a master lockout switch coupled to a power supply (comprising 56, Figures 1-2) and a relay electrically coupled to the load circuits (comprising 60, 80, Figures 1-2), wherein the relay comprises a normally open relay terminal (comprising 68, Figure 2) and a relay coil (comprising 62, Figure 2), the relay coil having an end electrically connected to the DC power supply (one end of 68 connected to 12 V DC Battery 54, Figure 2) and another end electrically connected to a ground terminal, Figure 2), the relay coil configured to be energized by the DC power supply for closing the normally open relay terminal when the relay coil is connected to ground (coil 62 connected to ground when 76 is closed, Figure 2), 
wherein the relay further comprises a normally closed relay terminal (comprising 66, Figure 2) and a common relay terminal (comprising 64, Figure 2), the normally closed relay terminal electrically connected to the normally open master lockout terminal via the common relay terminal (66 electrically connected to normally open terminal, not labelled of master switch 56 via common terminal 64, Figure 2) such that the isolated power circuits are electrically connected in series to a power supply via the master lockout (power supply via 40, 38 to 10-16 and 18-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination of Schreiber and Maung, the relay to have a normally closed relay terminal and a common relay terminal and terminal connection configuration as taught by Baader, such that only one of the isolated power circuits is active at a time by controlling the energization of the corresponding relay coil (Baader, Column 3, lines 4-14).
Regarding Claim 7, combination of Schreiber, Maung and Baader discloses the power controller set forth in Claim 6, wherein the normally open master lockout terminal is electrically connected to the common relay terminal of one of the isolated power circuits (normally open terminal, not labelled of master switch 56 electrically connected to the common terminal 64, Figure 2) and the normally closed relay terminal of the one of the isolated power circuits is electrically connected to the common relay terminal of another one of the isolated power circuits (66 electrically connected to the common terminal of 88,96 of 80, Figure 2).
Regarding Claim 8, combination of Schreiber, Maung and Baader discloses the power controller set forth in Claim 6, wherein the plurality of isolated power circuits comprises at least a first isolated power circuit and a second isolated power circuit (Schreiber, 32a, 32b, Figure 2, red lights 10-16, Baader, amber lights 18-24, Figure 2), and wherein the normally closed relay terminal of the second isolated power circuit is electrically connected to the common relay terminal of the first isolated power circuit (in the combination Baader’s normally closed terminal 88 of 84 is electrically connected to the common terminal  of 64 of relay 60 in Figure 2).
Regarding Claim 9, combination of Schreiber, Maung and Baader discloses the power controller set forth in Claim 8, wherein the normally open master lockout terminal is electrically connected to the common relay terminal of the second isolated power circuit (Schreiber, open terminal/output terminal of 42 electrically connected to the common terminal of 46b at 58d, Figure 2).
Regarding Claims 10-13, in the combination of Schreiber, Maung and Baader discloses the power controller, wherein the plurality of isolated power circuits comprises at least a third isolated power circuit (Schreiber, comprising 32d, Figure 2), wherein the normally open master lockout terminal is electrically connected to the common relay terminal of the third isolated power circuit (Schreiber, open terminal/output terminal of 42 electrically connected to the common terminal of 46d at 56d, Figure 2), and at least a fourth isolated power circuit (Schreiber, comprising 32e, Figure 2), wherein the normally open master lockout terminal is electrically connected to the common relay terminal of the fourth isolated power circuit (Schreiber, open terminal/output terminal of 42 electrically connected to the common terminal of 46e at 56d, Figure 2). 
Combination of Schreiber, Maung and Baader does not disclose a normally closed relay terminal of the third isolated power circuit is electrically connected to a common relay terminal of the second isolated power circuit, and a normally closed relay terminal of the fourth isolated power circuit is electrically connected to a common relay terminal of the third isolated power circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the third and fourth isolated power circuits in the combination of Schreiber, Maung, and Baader, in series configuration with the first and second isolated power circuits, to have only one of the four is active at a time.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 5,424,903) in view of Baader (US 3,873,968).
Regrading Claim 14, Schreiber discloses the power controller set forth in Claim 1, wherein the isolated power circuits are electrically connected to each other (32s are connected to the same/common power bus, Figure 2). Schreiber does not disclose the isolated power circuits electrically connected to each other being in a hierarchy configured to prevent activation of a higher priority isolated power circuit when a lower priority isolated power circuit is active.
Baader discloses the power controller comprising plurality of relay circuits coupled to control plurality of isolated power circuits electrically connected to each other (amber lights and red lights circuits, Figures 1-2), comprising a master lockout coupled to a power supply (comprising 56, Figures 1-2) and a relay electrically coupled to the plurality of isolated power circuits (comprising 60 coupled to red side power circuit 38 and amber side power circuit 40, Figures 1-2), wherein energizing the relay of the higher priority isolated power circuit prevents the relay of the lower priority isolated power circuit from being energized (when red side power circuit relay is energized amber light relay is not energized, Figure 2, it is noted that Baader discloses only two isolated power circuits and the second/end relay is implemented a single pole single throw relay similar to the end/fourth relay 110 of the instant application Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a master lockout and a relay configuration as taught by Baader in the mutually exclusive power controller of Schreiber, to set the hierarchy of activation of the isolated power circuits without additional control signal to each relay such that only one of the isolated power circuits is active at a time by controlling the energization of the corresponding relay coil (Baader, Column 3, lines 4-14).
Regarding Claim 15, Schreiber discloses a mutually exclusive power controller (Figures 1-3) comprising: 
a plurality of isolated power circuits configured to be electrically connected to an AC power supply, the isolated power circuits electrically connected to each other (comprising 16 coupled to 28,16 comprising isolated power outlets Figures 1-2), the isolated power circuits each comprising: 
a female receptacle configured for mating engagement with a corresponding male plug (comprising one of 32a-32f, Figures 1-2); and 
a relay electrically connected to the receptacle (one of 46a-46e, Figure 2), the relay configured to connect the receptacle to the AC power supply when the relay is energized (46 connected to 36connected AC power supply via 30, Figures 1-2); and 
a master lockout electrically connected between the AC power supply and the relay of each of the isolated power circuits (comprising 42, Figure 2), the master lockout configured to disconnect the isolated power circuits from the AC power supply when the master lockout is at rest (when 42 is open/not energized 32 is disconnected from the AC power supply, Figures 1-2).
Schreiber does not specifically disclose the isolated power circuits electrically connected to each other being in a hierarchy configured to prevent activation of a higher priority isolated power circuit when a lower priority isolated power circuit is active as recited in the preamble, the relay being a single pole double  throw relay and the master lockout being a single pole single throw master lockout, wherein energizing the relay of the higher priority isolated power circuit prevents the relay of the lower priority isolated power circuit from being energized.
Baader discloses the power controller comprising plurality of relay circuits coupled to control plurality of isolated power circuits electrically connected to each other (amber lights and red lights circuits, Figures 1-2), comprising a single pole single throw (SPST) master lockout coupled to a power supply (comprising 56, Figures 1-2) and a single pole double throw (SPDT) relay electrically coupled to the plurality of isolated power circuits (comprising 60, Figures 1-2), wherein energizing the relay of the higher priority isolated power circuit prevents the relay of the lower priority isolated power circuit from being energized (when red side power circuit relay is energized amber light relay is not energized, Figure 2, it is noted that Baader discloses only two isolated power circuits and the second/end relay is implemented a single pole single throw relay similar to the end/fourth relay 110 of the instant application Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a SPST master lockout and a SPDT relay configuration as taught by Baader in the mutually exclusive power controller of Schreiber, such that the hierarchy of activation of the isolated power circuits can be achieved by the relay configuration and setting the relay characteristics to reduce cost and space (Schreiber achieves the desired hierarchy with a microprocessor based control signal to each of the relay 46 and Baader provides the relay configuration to such that only one of the two isolated power circuits are active at a time, see Baader, Column 3, lines 4-14).
Regarding Claim 16, in combination of Schreiber and Baader discloses the power controller set forth in Claim 15, wherein: the master lockout comprises a normally open master lockout terminal (terminal of master lockout/relay 42 connected to power supply 36/V+, Figure 2) and a master lockout coil (relay coil inherent of master relay 42), the master lockout coil electrically connected between a DC power supply (42 electrically connected to power supply 36/V+, Figure 2 of Schreiber) and a corresponding master lockout terminal connector (not specifically shown), the master lockout coil configured to be energized by the DC power supply for closing the normally open master lockout terminal when the master lockout coil is connected to ground via the corresponding master lockout terminal connector (42 energized by 36/V+ is connected to 42), and 
the relay of each isolated power circuit comprises a normally open relay terminal (one of the terminals of the normally open relay recited in Column 4, lines 18-25 of Schreiber, comprising 68, Figure 2 of Baader) and a relay coil (inherent of relay switch 42 in Figure 2 of Schreiber, comprising 62, Figure 2 of Baader), the relay coil electrically connected between the DC power supply and a corresponding relay terminal connector (Schreiber, 46 electrically connected between V+,70 and 58 in Figure 2, Baader, coil 62 electrically connected between relay coil terminal 72 and DC supply 54), the relay coil configured to be energized by the DC power supply for closing the normally open relay terminal when the relay coil is connected to ground via the corresponding relay terminal connector (Baader’s relay coil 62 energized by DC supply 54 and ground in Figure 2 in the combination), and 
the female receptacle of one of the isolated power circuits is connected to the AC power supply when the relay coil of the one of the isolated power circuits and the master lockout coil are both energized (in the combination, Schreiber’s receptacle 32a in Figure 2 configured with the teachings of Baader is connected to AC supply when master lockout/relay 42and the first isolated power circuit relay 46a are energized).
Regarding Claim 17, in combination of Schreiber and Baader discloses the power controller set forth in Claim 15, wherein the plurality of isolated power circuits comprises at least a first isolated power circuit and a second isolated power circuit (Schreiber, 32a, 32b, Figure 2, red lights 10-16, Baader, amber lights 18-24, Figure 2) and wherein a normally closed terminal of the relay of the second isolated power circuit is electrically connected to a common terminal of the first isolated power circuit (in the combination Baader’s normally closed terminal 88 of 84 is electrically connected to the common terminal  of 64 of relay 60 in Figure 2).
Regarding Claim 18, in combination of Schreiber and Baader discloses the power controller set forth in Claim 17, wherein the normally closed terminal of the relay of the second isolated power circuit is electrically connected to a normally open terminal of the master lockout (in the combination Schreiber’s 32a, 32b configured with the teachings of Baader’s normally closed terminal 88 of 84 is electrically connected to the normally open terminal, not labelled of master lockout 56 via common terminal 64 of the relay 60 of the first isolated power circuit relay in Figure 2, it is noted that Baader having the second relay as the end relay, only shows only two terminals similarly to the end relay 110 of the instant application in Figure 1) such that the second isolated power circuit is electrically connected in series to the AC power supply via the master lockout when the master lockout and the relay of the second isolated power circuit are energized and the normally open terminal of the master lockout and a normally open terminal of the relay of the second isolated power circuit are closed (in the combination Schreiber’s 32a, 32b configured with the teachings of Baader’s connected in series to the AC power supply 30 via master lockout/relay 42 in Figure 2). 
Regarding Claim 19, in combination of Schreiber and Baader discloses the power controller set forth in Claim 18, wherein the relay of the first isolated power circuit is electrically disconnected from the AC power supply when the normally open terminal of the relay of the second isolated power circuit is closed and the second isolated power circuit is electrically connected in series to the AC power supply via the master lockout (in the combination isolation power circuit the first isolation power circuit is disconnected when the second isolation power circuit is connected having the relay configuration 60, 80 of Baader in the combination, amber side power circuit 40 in Figure 2 of Baader is disconnected when red side power circuit is connected).
Regarding Claim 20, in combination of Schreiber and Baader discloses the power controller set forth in Claim 17, wherein a normally closed terminal of the relay of the first isolated power circuit (comprising 66 of 60 in Figure 2 of Baader) is electrically connected to a normally open terminal of the master lockout via the common terminal of the relay of the first isolated power circuit (66 electrically connected to normally open terminal , not labelled, of 56 via common terminal 64  of 60 in Figure 2 of Baader) and the normally closed terminal of the relay of the second isolated power circuit (66 electrically connected to 88 of 84 in Figure 2 of Baader) such that the first isolated power circuit is electrically connected in series to the AC power supply via the master lockout and the relay of the second isolated power circuit when the master lockout and the relay of the first isolated power circuit are energized and the normally open terminal of the master lockout and a normally open terminal of the relay of the first isolated power circuit are closed (in the combination, Schreiber’s master relay 42, the first and second isolated power circuits 32a, 32b configured in series connected with the teachings Baader, and energized when 42, 46a closed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 7,504,745) discloses a mutually exclusive power controller (Figures 1-10) comprising: a plurality of isolated power circuits configured to be electrically connected to an AC power supply (isolated power circuit comprising CON1-CON6, Figure 2), each of the isolated power circuits comprising: a receptacle configured for mating engagement with a corresponding male plug (comprising one of CON1-CON6); and a relay electrically connected to the receptacle (one of RY1-RY6 corresponding to CON1-CON6), the relay configured to connect the receptacle to the AC power supply when the relay is energized (RY1-RY6 connected to AC power supply via 7, Figure 2); and a master lockout electrically connected between the AC power supply and the relay of each of the isolated power circuits (comprising 7), the master lockout configured to disconnect the isolated power circuits from the AC power supply when the master lockout is at rest (when 7 is not active/ON).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 10/24/2022